Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 1 of 30 PageID #: 391




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           BEAUMONT DIVISION

KARINA GARCIA, MARIA       )
MATA, CHLOE BROOKS,        )
ANITA TREVINO, KARLENE     )
CARPENTER, TANISHA         )
WILLIAMS, SAMUEL TORRES,   )
MARLENE BURCH,             )
ROZEPHYR JEAN,             )
Individually and on Behalf )
All Others Similarly Situated,
                           )
                           )
     Plaintiffs,           )
                           )
vs.                        )                       CASE NO: 1:18-cv-00621-MAC
                           )
WILLIS STEIN & PARTNERS,   )
L.L.C., MONROE CAPITAL,    )
LLC, EDUCATION             )
CORPORATION OFAMERICA, )
VIRGINA COLLEGE, LLC,      )
BRIGHTWOOD COLLEGE,        )
BRIGHTWOOD CAREER          )
INSTITUTE, VIRGINIA        )
COLLEGE, ECOTECH           )
INSTITUTE, STUART C. REED, )
AVY HOWARD STEIN,          )
THEODORE KOENIG, JACKIE )
BAUMANN, AND ERIN SHEA     )
                           )
     Defendants.           )

       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO COMPEL
      ARBITRATION AND TO STRIKE PLAINTIFFS’ CLASS ACTION CLAIMS

       Plaintiffs Karina Garcia, Maria Mata, Chloe Brooks, Anita Trevino, Karlene Carpenter,

Tanisha Williams, Samuel Torres, Marlene Burch, and Rozephyr Jean, Plaintiffs, Individually and


                                              1
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 2 of 30 PageID #: 392



On Behalf of all Others Similarly Situated, by and through their undersigned counsel, hereby

respectfully ask this Honorable Court deny Defendants Education Corporation of America

(“ECA”), Virginia College, LLC (“Virginia College”), and Stuart C. Reed’s (collectively “VC

Defendants”) motion to compel arbitration and request to strike Plaintiffs’ class action claims.

                                             A. INTRODUCTION

        VC Defendants have the cart before the horse. Plaintiffs Karina Garcia, Maria Mata, Chloe

Brooks, Anita Trevino, Karlene Carpenter, Tanisha Williams, and Samuel Torres (“Student

Plaintiffs”) were students at various campuses owned and/or operated by Defendants ECA and

Virginia College on the day of campus closures.1 Plaintiffs Marlene Burch and Rozephyr Jean

(“Employee Plaintiffs”) were employees at various campuses owned and/or operated by

Defendants ECA and Virginia College on the day of the abrupt campus closures. Student Plaintiffs

and Employee Plaintiffs filed their Amended Class Action Complaint on February 8, 2019. 2 The

proposed class includes students and employees of more than seventy (70) campuses across the

United States of America.3

        At this time, Student Plaintiffs and Employee Plaintiffs’ undersigned counsel represent (at

least) 184 students and teachers of campuses owned and/or operated by Defendants ECA and

Virginia College at the time of campus closures.4 More specifically, the undersigned counsel

represents students and teachers from (at least) twenty-one (21) campuses owned and/or operated

by Defendants ECA and Virginia College at the time of campus closures. 5 VC Defendants filed


1
  Defendants ECA and/or Virginia College abruptly closed down more than seventy (70) campuses nationwide on
December 5, 2018, leaving thousands of students stuck without credits, refunds, or reliable alternatives.
2
  Document 5.
3
  At the time of campus closure, there were (at least) nineteen thousand (19,000) students and employees of
campuses owned and/or operated by Defendants ECA and Virginia College. Id., at paragraph 59.
4
  Indeed, Plaintiffs’ undersigned counsel represent more than one hundred and sixty (160) Student Plaintiffs and
twenty (20) Employee Plaintiffs.
5
  (1) Augusta, Georgia; (2) Aurora, Colorado; (3) Austin, Texas; (4) Beaumont, Texas; (5) Charlotte, North
Carolina; (6) Corpus Christi, Texas; (7) Dallas, Texas; (8) Dayton, Ohio; (9) Greenville, North Carolina;

                                                        2
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 3 of 30 PageID #: 393



their Motion to Compel Arbitration on February 15, 2019.6 VC Defendants argue the Court should

issue a sweeping, blanket order compelling arbitration of all Student Plaintiffs and Employee

Plaintiffs based on (1) an arbitration clause within the Tuition Agreement7 and (2) a separate

Arbitration Policy not included within the Tuition Agreement 8. VC Defendants are wrong.

        First, VC Defendants violated the meet-and-confer requirement under Local Rule CV-7(h)

and (i). VC Defendants wholly failed to meet and confer about their sweeping arbitration theory

with Plaintiffs’ counsel. Thus, the court should strike VC Defendants’ Motion to Compel

Arbitration on that basis alone.

        Second, VC Defendants’ Motion to Compel Arbitration is premature. The motion is

premature because seeking to strike an entire class action based on student-specific arbitration

agreements is premature. The filing of a class action tolls the statute of limitations for those

putative class members per American Pipe tolling, and a blanket “striking” of those allegations

unfairly and prematurely prejudices those putative class members.                     If VC Defendants seek

compelling arbitration classwide or otherwise effecting a nationwide class, this Court must certify

the class to do so. This Court should deny the premature motion until a decision is made on class

certification.

         Third, and perhaps more of an indication that VC Defendants’ motion puts the cart before

the horse, is whether there is even a valid agreement between Student Plaintiffs and VC

Defendants. In fact, as Plaintiffs will show, there is no valid agreement between Student Plaintiffs

and VC Defendants because VC Defendants failed to prove the validity of the separate Arbitration



(10) Houston, Texas; (11) Indianapolis, Indiana; (12) Modesto-Salida, California; (13) Nashville, Tennessee; (14)
Palm Springs, California; (15) Philadelphia, Pennsylvania; (16) Sacramento, California; (17) San Antonio, Texas;
(18) San Diego, California; (19) Shreveport, Louisiana; (20) Van Nuys, California; and (21) Vista, California.
6
  Document 7.
7
  See e.g. Document 7-1, page 5.
8
  See e.g. Document 7-1, page 10.

                                                         3
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 4 of 30 PageID #: 394



Policy and the arbitration clause within the Tuition Agreement. As the record stands, the separate

Arbitration Policy is a one (or two-page in some instances) document with a typed name as a

‘signature’. There is no evidence Student Plaintiffs provided permission or consent for anyone to

type their name(s) in this blank. None at all. Both agreements are procedurally and substantively

unconscionable provided (1) the circumstances surrounding the negotiation process; (2) the

prohibitive and excessive arbitration costs; (3) the fee-splitting provisions are at odds with the

AAA rules; and (4) the prevailing-party provision creates an even more one-sided document. At

the very least, the issue of arbitration is not one that can be decided at this summary dismissal

stage, particularly when Student Plaintiffs present the attached, prima facie evidence no such

agreements even existed.9

        Fourth, and respectfully, this Honorable Court cannot—and should not—compel any non-

signatories to arbitration. Indeed, assuming these agreements are even valid (and Plaintiffs dispute

that allegation), the Court should not issue such a sweeping order because the express language of

the Tuition Agreement states the terms of the Contract are intended solely for the benefit of each

party. Even if the Tuition Agreement is valid—and it’s not—its own terms forbid expanding its

reach beyond the signatory parties.

                                                 B. ARGUMENT

        VC Defendants haphazardly place the arbitration cart before the contract horse. Before

even considering VC Defendants’ request for sweeping, arbitration relief imposed upon thousands

spread across the nation, the Court must determine whether parties actually agreed to arbitrate the




9
  Plaintiffs understand Defendants presented this as a “motion to dismiss.” Should this Honorable Court seek to
transform this dismissal motion into a summary-judgment motion, Plaintiffs respectfully request this Honorable
Court allow discovery before ruling on any summary judgment issue(s). The specific evidence needed includes,
inter alia, the deposition of Mr. Ochoa and perhaps others involved with the agreement “signing” process, as well as
documents related to those protocols and procedures.

                                                         4
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 5 of 30 PageID #: 395



dispute at issue.10 This initial determination requires an evaluation of two issues: (1) whether there

is a “valid agreement to arbitrate between the parties,” and (2) “whether the dispute in question

falls within the scope of that arbitration agreement.”11 The validity of a contractual agreement to

arbitrate is determined by the relevant state’s law governing the formation of contracts generally.12

        It is axiomatic that a court may compel arbitration when a party proves that the parties

entered into a valid arbitration agreement. However, the claim at issue must fall within the scope

of the valid agreement and the claim must be arbitrable. Here, this is just not so.13 The Court

should deny VC Defendants’ premature motion to compel arbitration for a litany of reasons, any

single one sufficient to prevent forced arbitration.

     1. VC Defendants violated this Court’s local rules by failing to confer with Plaintiffs
        regarding the motion.

        On February 15, 2019, VC Defendants filed Defendants’ Motion to Compel Arbitration.14

Despite other email communications, VC Defendants’ counsel never mentioned their motion to

compel arbitration to Plaintiffs’ counsel, let alone bothered to confer about it. Indeed, Plaintiffs’

counsel first learned of the compel via ECF filing system on the file-date. It’s simple—VC

Defendants violated this Court’s local rules CV-7(h) and (i).15

        Specifically, VC Defendants violated the meet and confer requirement under Local Rule

CV-7(h) because there was no personal conference (by telephone, email, or in person) between the

attorney for the movant and the attorney for the non-movant.16 Moreover, VC Defendants violated


10
   Carey V. 24 Hour Fitness, USA, Inc., 669 F.3d 202, 205 (5th Cir. 2012).
11
   Id.; Klein v. Nabors Drilling USA L.P., 710 F. 3d 234, 236 (5th Cir. 2013).
12
   First Options v. Kaplan, 514 U.S. 938, 944 (1995); Hadnot v. Bay, Ltd., 344 F.3d 474, 476 & n.2 (5th Cir.2003).
13
   See Howsan v. Dean Witter Reynolds, Inc., U.S. 79, 83 (2002); Dealer Comput. Servs., Inc. v. Old Colony Motors,
Inc., 588 F.3d 884, 886 (5th Cir. 2009).
14
   Document 7.
15
   See Exhibit 1, Eastern District of Texas Local Rules and Appendices.
16
   Local Rule CV-7(h) states, “The “meet and confer” motions practice requirement imposed by this rule has two
components, a substantive and a procedural component. For opposed motions, the substantive component requires,
at a minimum, a personal conference, by telephone or in person, between an attorney for the movant and an attorney

                                                        5
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 6 of 30 PageID #: 396



the certificate of conference requirements under Local Rule CV-7(i) because VC Defendants’

motion was not accompanied with a certificate of conference at the end of the motion following

the certificate of service.17 The parties could have, with reasonable notice and opportunity,

discussed the Motion and the issues presented in it and at least narrowed some issues. Instead,

Plaintiffs were blindsided by VC Defendants’ motion and, as a result, have incurred considerable

time and expense in responding to the motion, in contravention to Local rule CV-7(h) and (i). For

these reasons, the Court should strike VC Defendants’ Motion to Compel Arbitration for failing to

comply with the Rules. If the Local Rules are to mean anything, they should, respectfully, be

enforced. Alternatively, as argued below, Plaintiffs ask the Court to deny VC Defendants’ Motion

to Compel Arbitration.

    2. VC Defendants’ sweeping motion is premature because it seeks to compel
       arbitration before determining whether the agreement even exists.

         The question of class arbitration is substantive in nature and requires judicial

determination.18 VC Defendants overreach when they seek to not only compel arbitration, but

strike all class-action allegations against all Defendants, to boot. First, deciding “[w]hether or not

a party to a contract was bound to arbitrate, as well as what issues it must arbitrate is a matter to




for the non-movant… In the personal conference, the participants must give each other the opportunity to express his
or her views concerning the disputes. The participants must also compare views and have a discussion in an attempt
to resolve their differing views before coming to court. Such discussion requires a sincere effort in which the
participants present the merits of their respective positions and meaningfully assess the relative strengths of each
position.” (emphasis added). Id.
17
   Local Rule CV-7(i) states, “Except as specified below, all motions must be accompanied by a “certificate of
conference” at the end of the motion following the certificate of service. The certificate must state: (1) that counsel
has complied with the meet and confer requirement in Local Rule CV-7(h); and (2) whether the motion is opposed
or unopposed.” (emphasis added). Id. VC Defendants’ motion to compel arbitration does not fall under one of Local
Rule CV-7(i)’s exceptions.
18
   Catamaran Corp. v. Towncrest Pharmacy, 864 F.3d 966, 971 (8th Cir. 2017) (citing Del Webb Cmtys., Inc. v.
Carlson, 817 F.3d 867, 875 (4th Cir.), cert. denied sub nom. Carlson v. Del Webb Cmtys. Inc., 137 S. Ct. 567, 196
L. Ed. 2d 444 (2016) and Reed Elsevier, Inc. ex rel. LexisNexis Div. v. Crockett, 734 F.3d 594, 598 (6th Cir. 2013)).

                                                          6
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 7 of 30 PageID #: 397



be determined by the Court on the basis of the contract entered into by the parties.” 19 Here, the

relevant provision states:

         10. MANDATORY ARBITRATION : Any claim, controversy or dispute
         arising out of or relating to this Contract or any alleged breach, violation or
         default of this Contract, together with all other claims, controversies or disputes
         of any nature whatsoever, including but not limited to all claims based in tort,
         fraud, contract, equity, state law, and/or federal law, arising out of or in relation to
         the Student’s enrollment and participation in courses at the college, shall be
         resolved and settled by binding arbitration administered by the American
         Arbitration Association in accordance with the applicable American Arbitration
         Association rules (unless the parties mutually agree to the use of different rules) in
         place at the time the arbitration is filed. Such arbitration shall take place within
         thirty miles of the campus where the student enrolled. For students enrolled in
         online classes only, the arbitration shall take place at a location convenient to the
         student, unless the student is located outside the United States, in which case the
         arbitration shall take place in the nearest city to the student’s residence where the
         college maintains a campus. This is a mandatory Arbitration Provision.
         Notwithstanding the foregoing, you may bring an individual (not class) action in
         small claims court for claims within the scope of its jurisdiction. Generally, “small
         claims court” is a specialized court that provides expeditious, informal, and
         inexpensive adjudication of small claims with no jury trial. Such courts generally
         have a low maximum monetary limitation to the amount of judgments it can
         award and, by suing in small claims court, a party’s right to recover more than the
         court’s jurisdictional limit is waived. Any dispute as to whether a claim has been
         filed in a “small claims court” shall be decided by the American Arbitration
         Association in accordance with its rules and procedures and this Arbitration
         Provision. The parties agree that any dispute between the parties shall not be
         adjudicated as a class action or a consolidated class arbitration proceeding either
         in court or under the rules of the American Arbitration Association. The right of
         any party to pursue a class action for any dispute subject to arbitration shall be
         waived to the fullest extent permitted by law. The arbitrator’s decision and award
         shall be final, binding on the parties, and non-appealable except as permitted by
         law, and may be entered in any court of competent jurisdiction to enforce it. The
         parties shall pay, respectively, any expenses incurred as American Arbitration
         Association fees, administrative fees, arbitrator fees, mediation fees, hearing fees,
         and postponement/cancellation fees in accordance with the rules and procedures
         adopted by the American Arbitration Association. In the event any provision of
         this binding Arbitration Provision is held to be invalid, illegal or unenforceable

19
  John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 547, 84 S. Ct. 909, 11 L. Ed. 2d 898 (1964). That alone
requires an analysis VC Defendants failed to do. Of the named Plaintiffs, five are from Texas, two are from
California, one is from Colorado, and one is from Pennsylvania. Nowhere do Defendants sufficiently analyze the
appropriate law or facts as it relates to each of the named plaintiffs under those laws. While those laws could align
such that VC Defendants’ lump-sum treatment (and class treatment) is appropriate, VC Defendants did not even
bother to do it.

                                                          7
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 8 of 30 PageID #: 398



        for any reason and in any respect, such invalidity, illegality, or unenforceability
        shall in no event affect, prejudice or disturb the validity of the remainder of this
        Arbitration Provision, which shall be and remain in full force and effect,
        enforceable in accordance with its terms. For additional information regarding
        the American Arbitration Association and the arbitration process, please visit
        www.adr.org. BY SIGNING THIS CONTRACT, THE STUDENT (AND,
        IF APPLICABLE, HIS/HER PARENT OR LEGAL GUARDIAN) GIVE
        UP THE RIGHT TO GO TO COURT AND THE RIGHT TO TRIAL BY
        JURY AND EXPRESSLY ACKNOWLEDGE AND UNDERSTAND THAT
        HIS, HER OR THEIR RIGHTS AND REMEDIES WILL BE
        DETERMINED BY AN ARBITRATOR AND NOT BY A JUDGE OR
        JURY. THE PARTIES UNDERSTAND THAT A DETERMINATION
        BY AN ARBITRATOR IS AS ENFORCEABLE AS ANY ORDER AND
        IS SUBJECT TO VERY LIMITED REVIEW BY A COURT.20

Buried somewhere in the middle, this provision states, “The parties agree that any dispute between

the parties shall not be adjudicated as a class action or a consolidated class arbitration proceeding

either in court or under the rules of arbitration proceeding either in court or under the rules of the

American Arbitration Association.”21

        The Court should deny VC Defendants’ motion to compel arbitration against Plaintiffs as

premature because determining which individuals actually entered into a binding contract (which

a conscionable arbitration clause) is a necessary prerequisite to determining which of those

individuals may be required to arbitrate some of their claims.22 Indeed, the sensible course of

action for both sides is to analyze the “agreements” then determine whether class-action treatment




20
   See generally Document 7-1.
21
   Id. The class action and consolidated waiver is not bolded, highlighted, underlined, or capitalized.
22
   See Larsen v. Citibank FSB (In re Checking Account Overdraft Litig.), 780 F.3d 1031, 1036 (11th Cir. 2015)
(holding district court lacked jurisdiction to dismiss because a class including unnamed putative class members had
not been certified); McLeod v. Ford Motor Co., No. EDCV 04-1255-VAP(SGLx), 2005 U.S. Dist. LEXIS 17188, at
*9 (C.D. Cal. Apr. 14, 2005) (holding defendants’ argument for stay on the basis of putative class members’
arbitration agreements is premature because no class has been certified, nor is a motion for class certification
pending before the Court).

                                                         8
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 9 of 30 PageID #: 399



is appropriate.23 With more than nineteen thousand (19,000) abandoned and stranded students and

teachers, such an approach is far more efficient.24

         If the Court compels arbitration before certifying the class, the undersigned attorneys for

Student Plaintiffs may file over one hundred and fifty (at least) separate lawsuits across the

country.25 To rule on this motion before class certification will create an inordinate amount of

chaos and confusion. Therefore, Plaintiffs ask this Court to deny VC Defendants’ motion to

compel arbitration as premature until the Court analyzes the proposed representatives’ contracts,

their conscionability, and rules on the class certification.

     3. The Court should deny VC Defendants’ motion to compel arbitration because there
        is no valid arbitration agreement between Plaintiffs and VC Defendants.

         Section 2 of the Federal Arbitration Act (“FAA”) provides that arbitration agreements

within its scope “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at

law or in equity for the revocation of any contract.”26 One practical effect of Section 2 of the FAA

is to preclude states from singling out arbitration provisions and placing them on a different footing

than other contracts.27 Thus, an arbitration agreement is valid under the FAA if it meets the

requirements of the general contract law of the applicable state.28 Contrary to VC Defendants’

aggressively self-interested position, the federal policy favoring arbitration does not apply to the

determination of whether a valid agreement to arbitrate; rather, courts must refer to “ordinary state-

law principles that govern the formation of contracts.”29 Stated differently, the all-too-common

refrain that “courts favor arbitration” has no business infecting this Court’s analysis whether a


23
   See Garcia v. JCPenney Corp., No. 12-cv-3687, 2016 U.S. Dist. LEXIS 29969, at *20-21 (N.D. Ill. Mar. 8, 2016).
24
   Notably, the student contracts are virtually identical across the nation—so, too, are the teacher contracts. Hence,
classwide treatment is appropriate with such commonality and typicality, once such an analysis is undertaken.
25
   See supra note 4.
26
   9 U.S.C. § 2.
27
   See Doctor's Assocs. Inc. v. Casarotto, 517 U.S. 681, 687, 116 S. Ct. 1652, 134 L. Ed. 2d 902 (1996).
28
   First Options, 514 U.S. at 944; In re Advance PCS Health L.P., 172 S.W.3d 603, 606 (Tex. 2005).
29
   Morrison v. Amway Corp., 517 F.3d 248, 254 (5th Cir. 2008).

                                                          9
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 10 of 30 PageID #: 400



contract even existed—that’s based on state law, not federal predilection for arbitration. The

arbitration cart cannot come before the state-law contract horse.

        Additionally, the party seeking to compel arbitration bears the burden to establish the

existence of a valid agreement to arbitrate.30 Here, VC Defendants failed to prove the validity of

any arbitration agreement for Student Plaintiffs. VC Defendants lose before they begin.

        (a) VC Defendants failed to prove the validity of the Student Plaintiffs’ separate
            Arbitration Policy.

        VC Defendants produced a separate “Arbitration Policy” for each named Student

Plaintiff.31   Each Arbitration Policy includes “BY SIGNING THIS CONTRACT, THE

STUDENT…”32 Thus, the separate Arbitration Policy itself requires signature. Each separate

Arbitration Policy contains a signature block similar to this:




                                                                    33


VC Defendants argue the above “signature” and “date” alone suffice a valid separate agreement.34

They don’t.

        Under Texas law, “[a]n electronic record or electronic signature is attributable to a person

if it was the act of the person.”35 Whether the signature was the act of the person “may be shown

in any manner, including a showing of the efficacy of any security procedure applied to



30
   Jolley v. Welch, 904 F.2d 988, 990 (5th Cir. 1990).
31
   See e.g. Document 7-1, at pages 10-11.
32
   Id. (emphasis added).
33
   Id., at page 42.
34
   Document 7, at page 6.
35
   TEXAS BUSINESS AND COMMERCE CODE Section 322.009(a) (emphasis added).

                                                  10
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 11 of 30 PageID #: 401



determine the person to which the electronic record or electronic signature was attributable.”36

Here, VC Defendants failed to provide any evidence that (1) each Student Plaintiff performed any

act to agree to the Arbitration Policy, or (2) any security procedure was applied to determine the

electronic “signature” was performed by the student. Indeed, Student Plaintiffs never checked a

box and/or signed the separate arbitration policy before “agreeing” to enroll as students at one of

VC Defendants’ affiliate schools.37 That is, Student Plaintiffs never committed any “act” to agree

to the separate Arbitration Policy.

         Despite this glaring omission, VC Defendants argue there is nonetheless an enforceable

arbitration agreement, relying heavily on this court’s ruling in Thick v. Dolgencorp of Texas, Inc.,

No. 4:16-CV-00733, 2017 WL 108297 (E.D. Tex. Jan. 11, 2017).38 In Thick, the employer argued

the employee agreed to a separate arbitration agreement.39 Importantly, the Thick Plaintiff had to

sign into the hiring system and affirmatively click on “I agree to the terms” box, then initial

another box just below it:




                                                                                                            40




36
   Id. (emphasis added).
37
   Exhibits 2-5, Student Plaintiffs’ Sworn Affidavits. Student Plaintiffs were not told about the separate Arbitration
Policy during their enrollment meetings with their respective admissions associate. Id. In fact, Student Plaintiffs
were not provided with an opportunity to view the separate Arbitration Policy during their enrollment meetings. Id.
Student Plaintiffs cannot “act” on something that is not told to them, let alone consent to it.
38
   Document 7, at page 6.
39
   Exhibit 6, Thick Arbitration Agreement at paras 4 and 5. Id., at page 7.
40
   Id.

                                                          11
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 12 of 30 PageID #: 402



The ‘checked box’ was on the actual Arbitration Agreement.41 The Thick employer argued

successfully the Thick employee agreed to arbitrate because the employee (1) signed into the hiring

system42; (2) selected the option stating she agreed to the terms of the Agreement43; and (3)

was provided an opportunity to opt out.44 In fact, VC Defendants stated in their motion the Thick

arbitration agreement was electronically consented to by clicking the ‘I agree to’ box.45 Indeed,

Plaintiffs agree with VC Defendants. The distinction: in Thick, Texas Business and Commerce

Code Section 322.009(a) was met—the employee 1) signed into a secured system, 2) personally

acted to select an option herself on the Arbitration Agreement itself agreeing to the terms by

clicking “I agree,” 3) was given an opportunity to act to opt out, and 4) even initialed below the

self-clicked box.

        Here, none of these Thick elements are met. Indeed, as the record now stands, VC

Defendants adduced no evidence that the Student Plaintiffs performed any act to agree to the

separate Arbitration Policy. To the contrary, there is evidence the Student Plaintiffs did not click

any “I agree to” box on any page that mentions arbitration or entered any initial or signature on

any page that mentions arbitration.46 VC Defendants have only provided a seven-page Tuition

Agreement and a digital Arbitration Policy with each Student Plaintiffs’ name typed above the

signature line and a date typed above the date sign.47 That’s it. VC Defendants failed to prove the

separate Arbitration Policy is valid—particularly under the stringent standards of a motion to

dismiss.


41
   Id.
42
   The security procedure applied to determine the electronic “signature” was performed by the employee as required
by TEXAS BUSINESS AND COMMERCE CODE Section 322.009(a).
43
   The act performed by the employee as required by Texas Business and Commerce Code Section 322.009(a).
44
   See Thick v. Dolgencorp of Texas, Inc., No. 4:16-CV-00733, 2017 WL 108297 (E.D. Tex. Jan. 11, 2017).
(emphasis added).
45
   Document 7, at page 6.
46
   See Exhibits 2-5, Student Plaintiffs’ Sworn Affidavits; see also Document 7-1.
47
   See Document 7-1.

                                                        12
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 13 of 30 PageID #: 403



                  (i) Student Plaintiffs Karlene Carpenter and Anita Trevino should not be
                      compelled to arbitration because VC Defendants rely solely on the invalid
                      separate Arbitration Policy.

         VC Defendants rely solely on the separate Arbitration Policy to compel Student Plaintiffs

Karlene Carpenter and Anita Trevino. Indeed, VC Defendants state in their motion that Student

Plaintiffs Karlene Carpenter and Anita Trevino “executed only a standalone Arbitration Policy,

which contained identical language cited herein to that in the Tuition Agreements and Arbitration

Policies of the other Student Plaintiffs.”48 For the reasons set forth above, the separate Arbitration

Policy is invalid. But more important, neither Karlene Carpenter nor Anita Trevino typed their

names into these “agreements.” It’s simple—they have no agreement to arbitrate.

         Additionally, Student Plaintiffs Karlene Carpenter and Anita Trevino were not provided

an opportunity to review the separate Arbitration Policy before “agreeing” to enroll.49 Indeed, the

admission officials did not provide Student Plaintiffs Karlene Carpenter and Anita Trevino with

an opportunity to view the separate Arbitration Policy.50 Thus, even assuming this Court rejects

their sworn testimony they did not type their names into these agreements, Student Plaintiffs

Karlene Carpenter and Anita Trevino were unable to know that a separate Arbitration Policy

existed at the time of “agreeing” to enroll in their respective colleges.51

                  (ii) Employee Plaintiffs Marlene Burch and Rozephyr Jean should not be
                       compelled to arbitration because VC Defendants did not provide evidence
                       they gave permission to insert their electronic signature.




48
   Document 7, at footnote 2. (emphasis added).
49
   See Exhibits 3 and 4, Sworn Affidavits of Anita Trevino and Karlene Carpenter.
50
   Id.
51
   Id. If a person (1) did not know about an arbitration policy; (2) was never informed of an arbitration policy; and
(3) was never provided an opportunity to review the arbitration policy, how can he or she be bound to its terms?
Moreover, how can he or she bargain for or against it? This is why TEXAS BUSINESS AND COMMERCE CODE Section
322.009(a) and this Court’s Thick analysis require a personal, intentional, knowledgeable act by the signatory. It is
this type of personal, intentional, and knowledgeable act that is wholly missing here, or at least not conclusively
shown for the more stringent motion to dismiss standard.

                                                         13
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 14 of 30 PageID #: 404



        Employee Plaintiffs incorporate section (a) above. VC Defendants produced identical

Arbitration Agreements for Employee Plaintiffs Marlene Burch and Rozephyr Jean. 52 Employee

Plaintiff Jean’s agreement contains two typed ‘signatures’ and two typed initials.53 Those are not

Employee Plaintiff Jean’s handwriting.54 Once again, VC Defendants failed to provide a shred of

evidence proving they (or whoever entered the information) had permission to enter Employee

Plaintiff Jean’s initials and/or signature. Moreover, there is no proof these digital initials and/or

signature(s) satisfy the Texas Business and Commerce Code Section 322.009 requirements.55

        VC Defendants provided an unsigned56 and undated Arbitration Agreement to ‘prove’

Employee Plaintiff Marlene Burch agreed to arbitration and waive her right to a jury trial.57 That,

of course, provided zero evidence towards the contents of what she agreed to. However, VC

Defendants provide a highly redacted separate document that states Employee Plaintiff Marlene

Burch ‘signed’ an agreement.58 That, alone, does not provide any evidence that Mrs. Burch agreed

to the specific terms of the unsigned/undated agreement attached.59

        (b) The arbitration clause within the Tuition Agreement and the separate Arbitration
            Policy are procedurally and substantively unconscionable.

        An unconscionable contract is unenforceable.60 Under Texas law, unconscionability

includes two aspects: (1) procedural unconscionability, which refers to circumstances surrounding

the adoption of the arbitration provision, and (2) substantive unconscionability, which refers to the




52
   See Document 7-2. Employee Plaintiff Rozephyr Jean’s ‘agreement’ is from 2015 and Employee Plaintiff
Marlene Burch is from August 2018. The two worked on separate campuses.
53
   Id.
54
   Exhibit 7, Sworn Affidavit of Rozephyr Jean.
55
   See supra notes 35 and 36.
56
   Indeed, there is no signature, albeit digital or handwritten.
57
   See Document 7-2, at pages 3-5.
58
   Id. Again, there’s no proof that the blank (unsigned/undated) arbitration agreement is the document Employee
Plaintiff Burch agreed to, if any.
59
   Id.
60
   In re Olshan Found. Repair Co., LLC, 328 S.W.3d 883, 892 (Tex. 2010).

                                                        14
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 15 of 30 PageID #: 405



fairness of the arbitration provision itself.”61 The totality of the circumstances must be assessed

as of the time the contract was formed.62 In determining whether a contract is unconscionable,

Texas courts examine “(1) the “entire atmosphere” in which the agreement was made; (2) the

alternatives, if any, available to the parties at the time the contract was made; (3) the “non-

bargaining ability” of one party; (4) whether the contract was illegal or against public policy; and

(5) whether the contract is oppressive or unreasonable.”63

                  (i) The arbitration provision within the Tuition Agreement and the separate
                      Arbitration Policy are procedurally unconscionable because the contract
                      formation process tainted the negotiation process.

         Procedural unconscionability challenges the fairness of the contract formation process.64

Moreover, procedural unconscionability relates to the making or inducement of the contract,

focusing on the facts surrounding the bargaining process.65 Some form of oppression and

unfairness must taint the negotiation process leading to the agreement’s formation.66 Here, the

circumstances for which Student Plaintiffs allegedly entered into the separate Arbitration Policy

and Tuition Agreement were oppressive and unfair.

         For example, on November 16, 2017, Student Plaintiff Chloe Brooks met with Juan Ochoa

(a Brightwood College Admissions Associate) in his office located at the Brightwood campus in

Corpus Christi, Texas.67 During the meeting, Mr. Ochoa sat at his desk and Mrs. Brooks sat in a




61
   Carter v. Countrywide Credit Industries, Inc., 362 F.3d 294, 301 (5th Cir. 2004) (citing In re Halliburton Co., 80
S.W.3d 566, 571 (Tex. 2002)).
62
   Ski River Development, Inc. v. McCalla, 167 S.W.3d 121, 136 (Tex.App.Waco 2005, pet. denied); El Paso
Natural Gas Company v. Minco Oil & Gas Company, 964 S.W.2d 54, 60-61 (Tex.App.--Amarillo 1997), rev'd on
other grounds, 8 S.W.3d 309 (2000).
63
   Delfingen v. Valenzuela, 407 S.W.3d 791, 798 (Tex. App. 2013) (citing Ski River, 167 S.W.3d at 136).
64
   See Arkwright-Boston Mfrs. Mut. Ins. Co. v. Westinghouse Elec. Corp., 844 F.2d 1174, 1184 (5th Cir. 1988).
65
   See TMI, Inc. v. Brooks, 225 S.W.3d 783, 792 (Tex.App.--Houston [14th Dist.] 2007, pet. denied)
66
   El Paso Nat. Gas Co. v. Minco Oil & Gas Co., 964 S.W.2d 54, 61 (Tex. App.— Amarillo 1998), rev'd on other
grounds, 8 S.W.3d 309 (Tex. 1999); see also In re Palm Harbor Homes Inc., 195 S.W.3d at 679.
67
   See Document 7-1, at page 29; see also Exhibit 2, Sworn Affidavit of Chloe Brooks.

                                                         15
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 16 of 30 PageID #: 406



chair across his desk.68 Mr. Ochoa had a computer on his desk in front of him.69 Mr. Ochoa turned

the computer screen for Mrs. Brooks’ view no more than three times during the November 16,

2017 meeting.70 Specifically, Mr. Ochoa turned the computer screen for Mrs. Brooks so that she

could review page one of the Tuition Agreement.71 Next, Mr. Ochoa turned the computer screen

back towards himself.         Mr. Ochoa then orally explained the tuition amount, financial aid,

scheduling, and living expenses with computer screen facing himself. Mr. Ochoa did not turn the

computer screen around for Mrs. Brooks to review pages 2 and 3 of the Tuition Agreement.72

Indeed, Mr. Ochoa wholly failed to mention (1) the arbitration clause on pages 2 and 3 of the

Tuition Agreement, or (2) the separate Arbitration Policy during the November 16, 2017

meeting.73 Mrs. Brooks was not provided a hard copy of the Tuition Agreement or the separate

Arbitration Policy at any point during the November 16, 2017 meeting.74

        The November 16, 2017 meeting lasted no longer than forty-five minutes.75 According to

Mrs. Brooks’ student portal, Mrs. Brooks—who never clicked “I agree” on any document or page

stating there was agreement to arbitrate— “entered into” the following agreements during that

meeting:

             1) Privacy Statement (at 1:58 pm.);

             2) Emergency Contract Information (at 2:02 p.m.);

             3) Information Release Form (at 2:12 p.m.);

             4) Student Application (at 2:13 p.m.);



68
   See Exhibit 2, Sworn Affidavit of Chloe Brooks.
69
   Id.
70
   Id.
71
   Id.
72
   Id.
73
   Id.
74
   Id.
75
   Id.

                                                     16
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 17 of 30 PageID #: 407



             5) Campus Security COR (at 2:14 p.m.);

             6) BC Corpus Christi Arbitration Policy (at 2:14 p.m.);

             7) BC Background Acknowledgment (at 2:15 p.m.);

             8) BC Computer Policy (at 2:15 p.m.);

             9) BC HS/GED Certification (at 2:16 p.m.);

             10) BC Transfer of Credits In Policy (at 2:16 p.m.);

             11) BC Transfer of Credits Out Policy (at 2:16 p.m.);

             12) Accreditation Disclosure Brightwood Closure (at 2:17 p.m.); and

             13) BC Corpus Christi Tuition Agreement (at 2:25 p.m.).76

The above-referenced documents—many indicating less than one minute to read complex

agreements—provide evidence that Mr. Ochoa did not provide Student Plaintiff Chloe Brooks

sufficient time to read the above-referenced documents.77 Indeed, Mrs. Brooks did not even see

any of the above-referenced documents other than two pages of the BC Corpus Christi Tuition

Agreement—because Mr. Ochoa was at his computer with the screen turned toward him.78

However, each document somehow contains Mrs. Brooks’ typed name above the signature block.79

This “process” did not just occur with Mrs. Brooks – it occurred with all named Student

Plaintiffs.80

        During the November 16, 2017 meeting with Juan Ochoa, Mrs. Brooks (1) only manually

entered any information while page 7 of the Enrollment Agreement was displayed on Mr. Ochoa’s




76
   See Exhibit 8, Chloe Brooks’ Student Portal.
77
   Thirteen complex, legal documents in twenty-seven minutes is not sufficient.
78
   See Exhibit 2, Sworn Affidavit of Chloe Brooks.
79
   See Exhibit 9, Chloe Brooks’ Ancillary Documents.
80
   See Exhibits 2-5, Student Plaintiffs’ Sworn Affidavits. Indeed, Student Plaintiff Karlene Carpenter’s portal
includes ten documents “agreed to” within four minutes; see also Exhibit 10, Karlene Carpenter’s Student Portal.

                                                        17
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 18 of 30 PageID #: 408



computer screen81, and (2) never entered her initials into any document – manually or

electronically. Moreover, VC Defendants provided no evidence that Mr. Ochoa had permission

to enter Mrs. Brooks’ initials and/or name on any document. Again, this “process” did not just

occur with Mrs. Brooks – it occurred with all named Student Plaintiffs.82 There is never that Thick

moment where the student was offered to personally, intentionally, and physically click “I agree”

to an arbitration agreement, let alone initial it after given an option to opt out. Here, there’s zero

evidence anything like that happened—because it didn’t.

        In summary, before ‘agreeing’ to study at Brightwood College, Student Plaintiffs (1)

were not told about the arbitration clause within the Tuition Agreement during their enrollment

meetings; (2) were not provided the opportunity to view the arbitration clause within the Tuition

Agreement; (3) were not told about the separate Arbitration Policy; (4) did not see the separate

Arbitration Policy; (5) were not provided an opportunity to read the separate Arbitration Policy;

(6) were not given the opportunity to click “I agree” to the arbitration policy, (7) were not given

an opportunity to opt out of arbitration, and (8) were not required to initial their personal,

intentional election of arbitration.83

        Yet, VC Defendants rely heavily on a “clicked box” to validate Employee Plaintiffs’

arbitration agreement:

        “In order to confirm their consent, employees clicked a box attesting their digital
        signature and agreement. (Id. at p. 6 (“By signing, I confirm that I have received,
        read, and agree to be bound by the attached Arbitration Agreement.”)). This “click”
        is memorialized in the Workday system and includes the date and time stamp of
        each employee’s click signature. (Id. at p. 6.).”84



81
   Exhibit 2, Sworn Affidavit of Chloe Brooks. Mr. Ochoa only displayed page seven (7) of the Tuition Agreement
to Mrs. Brooks when she electronically entered any information.
82
   See Exhibits 2-5, Student Plaintiffs’ Sworn Affidavits.
83
   See Exhibits 2-5, Student Plaintiffs’ Sworn Affidavits.
84
   Document 7, at page 6. (emphasis added). Plaintiffs do not concede this renders Employee Plaintiffs’ arbitration
agreement conscionable.

                                                        18
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 19 of 30 PageID #: 409



However, there is no ‘checked box’ anywhere on Student Plaintiffs’ arbitration agreements. For

these reasons, the Student Plaintiffs’ arbitration clause within the Tuition Agreement and the

Student Plaintiffs’ separate Arbitration Policy are procedurally unconscionable and are

unenforceable. If not, the issues above have (at least) presented a fact issue for the trial court to

determine, and summary disposition at the dismissal stage is premature.85 VC Defendants cannot

put the arbitration cart in front of the contract horse.

                 (ii) The separate Arbitration Policy and arbitration clause included within
                      the Tuition Agreements are substantively unconscionable because the
                      arbitration fees deny the class access to the arbitration forum.

        “Substantive unconscionability refers to whether the arbitration provision ensures

preservation of the substantive rights and remedies of a litigant.”86 An arbitration agreement may

make a contract unconscionable if the existence of large arbitration costs could preclude a litigant

from effectively vindicating [his or her] rights in the arbitral forum.87 Here, the AAA imposes the

following arbitration fees for a consumer’s individual arbitration claim:

                       Chart 1 – AAA Costs for an Individual Arbitration88
                                  Charges          Consumer      Business
                                 89
                      Filing Fee                         $200          $300
                      Case Management Fee                  $0      $1,40090
                      Hearing Fee                          $0        $50091




85
   Besteman v. Pitcock, 272 S.W.3d 777, 788 (Tex.App.--Texarkana 2008, no pet.).
86
   In re Odyssey Healthcare, Inc., 310 S.W.3d 419, 422 (Tex. 2010) (citing Halliburton, 80 S.W.3d at 572).
87
   Bell v. Koch Foods of Miss., LLC, 358 F. App'x 498, 504 (5th Cir. 2009); see also Green Tree Fin. Corp. v.
Randolph, 531 U.S. 79, 91-92 (2000) (the arbitration agreement requires Plaintiffs to pay arbitration fees so
expensive the they will effectively be denied access to the arbitration forum).
88
   See Exhibit 11, AAA’s Consumer Arbitration Expenses.
89
   These are non-refundable fees. Id.
90
   The case management fees are $1,400 for one arbitrator and $1,775 for three arbitrators. Id. The arbitration
agreements are silent as to the number of arbitrator(s). The AAA rules provide the business must pay for the case
management fees. Id. The case management fee will be assessed 60 days after the date the AAA sends
correspondence communicating the “answer” due date to the parties or upon the appointment of the arbitrator,
whichever comes first. Id.
91
   The AAA rules provide the business must pay for the hearing fee. Id.

                                                        19
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 20 of 30 PageID #: 410



                      Arbitrator Compensation                           $0       $1,50092
                      Arbitrator's Travel                               $0     Unknown93
                      TOTAL94                                         $200        $3,700

If the Court compels the seven named Student Plaintiffs to individual arbitration, the following

arbitration expenses (before experts, attorney’s fees, and other expenses) apply:

                         Chart 2 - AAA Costs for the Seven Named Student
                                             Plaintiffs
                                   Charges             Consumer Business
                       Filing Fee                         $1,400    $2,100
                       Case Management Fee                    $0    $9,800
                       Hearing Fee                            $0    $3,500
                       Arbitrator Compensation                $0   $10,500
                       Arbitrator's Travel                    $0 Unknown
                       TOTAL    95                        $1,400   $25,900

If the Court compels the proposed class96 to individual arbitrations, the following arbitration

expenses apply:

                            Chart 3 - AAA Costs for the Proposed Class97
                                  Charges            Consumer      Business
                      Filing Fee                      $3,800,000 $5,700,000
                      Case Management Fee                     $0 $26,600,000
                      Hearing Fee                             $0 $9,500,000
                      Arbitrator Compensation                 $0 $28,500,000
                      Arbitrator's Travel                     $0 Unknown
                      TOTAL    98                     $3,800,000 $70,300,000


92
   The AAA rules provide the business must pay the arbitrator’s compensation. Id. If the arbitrator spends more than
seven hours in reviewing the documents and rendering the award, the business must pay the arbitrator an hourly fee
of $300/hour. Id.
93
   The AAA rules provide the business must pay the arbitrator’s travel expenses. Id. All expenses of the arbitrator,
including required travel and other expenses, and any AAA expenses, as well as the costs relating to proof and
witnesses produced at the direction of the arbitrator, shall be borne by the business. Id.
94
   These amounts assume one arbitrator, no hourly arbitrator payments, and zero travel expenses. These amounts do
not include attorney’s fees either.
95
   These amounts assume one arbitrator, no hourly arbitrator payments, and zero travel expenses. These amounts do
not include attorney’s fees either.
96
   See generally Document 5.
97
   At the time of campus closures, there were (at least) nineteen thousand (19,000) enrolled students. Id.
98
   These amounts assume one arbitrator, no hourly arbitrator payments, and zero travel expenses. These amounts do
not include attorney’s fees either.

                                                        20
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 21 of 30 PageID #: 411



        These costs do not include the expert, attorney, and out-of-pocket expenses for each

individual arbitration. There is no provision in the AAA rules allowing claimants in separate

arbitration proceedings to share discovery costs or use common expert reports. Thus, the expected

attorney’s fees and expert testimony could easily exceed $1,000,000 for the nine named plaintiffs

alone.99    The discrepancy between costs and anticipated recovery is excessive given the

circumstances here—namely, where many out-of-pocket claims barely reach $10,000.

        In Carter v. Countrywide Credit Indus., Inc.,100 the Fifth Circuit agreed that the arbitration

agreement imposed prohibitive costs on the plaintiff and, as a remedy, it severed the “Fees and

Costs” provision that imposed the costs. While the circuit court reversed the district court and

ordered arbitration, it did so on the basis that “the Carter Appellants’ prohibitive costs argument

has been mooted by Countrywide’s representation to the district court that it would pay all

arbitration costs.”101 Here, if VC Defendants offer to pay all arbitration costs for both sides,

Student Plaintiffs concede the excessive cost argument (only).102

                            1. Employee Plaintiffs’ arbitration agreement(s) are substantively
                               unconscionable because the fees deny the class access to the
                               arbitration forum as well.

        Here, the AAA imposes the following arbitration fees for an employee’s individual

arbitration claim:

                           Chart 4 - AAA Costs for an Individual Arbitration103

                                    Charges                    Consumer         Company

                      Filing Fee104                                   $300           $1,900



99
   These costs would fall on the individual claimants.
100
    Carter v. Countrywide Credit Indus., Inc., 362 F.3d 294, 300 (5th Cir. 2004). Indeed, VC Defendants cite Carter
in their motion. See Document 7, at page 4.
101
    Carter, 362 F.3d at 300. (emphasis added).
102
    Student Plaintiffs will pay the initial filing fee as required under AAA rules.
103
    See Exhibit 12, AAA’s Expenses for Employment Arbitration.
104
    These are non-refundable fees. Id. The non-refundable fee for a three-arbitrator panel is $2,500. Id.

                                                        21
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 22 of 30 PageID #: 412



                      Case Management Fee                                $0          $750105

                      Arbitrator Compensation                            $0    Unknown106
                      Arbitrator's Travel                                $0    Unknown107

                      TOTAL108                                        $300           $2,650


If the Court compels the two named Employee Plaintiffs to individual arbitration, the following

arbitration expenses would apply:

                            Chart 5 - AAA Costs for the Two Named Employee
                                              Plaintiffs109

                                    Charges                    Consumer         Company

                       Filing Fee                                      $600          $3,800

                       Case Management Fee                               $0          $1,500

                       Arbitrator Compensation                           $0       Unknown
                       Arbitrator's Travel                               $0    Unknown

                       TOTAL110                                        $600          $5,300


If the Court compels the proposed class111 to individual arbitration, the following expenses apply:

                         Chart 6 - AAA Costs for the Proposed Class of Student
                                            Employees112

                                    Charges                    Consumer         Company
                       Filing Fee                                 $105,000        $665,000

                       Case Management Fee                               $0       $262,500


105
    The case management fees are $1,000 for three arbitrators. Id. The AAA rules provide the employer or company
must pay for the case management fees. Id. The case management fee will be assessed 90 calendar days after the
date of receipt of a demand for arbitration. Id.
106
    Arbitrator compensation is based on the most recent biography sent to the parties prior to appointment. Id. The
employer or company shall pay the arbitrator’s compensation unless the employee or individual, post dispute,
voluntarily elects to pay a portion of the arbitrator’s compensation. Id.
107
    All expenses of the arbitrator, required travel and other expenses, and any AAA expenses, as well as the costs
relating to proof and witnesses produced at the direction of the arbitrator, shall be borne by the employer or
company, unless otherwise agreed by the parties post-dispute. Id.
108
    These amounts assume one arbitrator, no arbitrator compensation, and zero expenses.
109
    Rozephyr Jean and Marlene Burch. See Document 5.
110
    These amounts assume two claimants, two arbitrators, no arbitrator compensation, and zero expenses.
111
    See Document 5. There was (at least) 350 Employee Plaintiffs at the time of campus closures.
112
    At the time of campus closures, there were (at least) 350 employees at the time of the campus closures.

                                                        22
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 23 of 30 PageID #: 413



                       Arbitrator Compensation                            $0       Unknown

                       Arbitrator's Travel                                $0     Unknown
                       TOTAL113                                    $150,000        $972,500


These costs do not include the expert, attorney, and out-of-pocket expenses for each individual

arbitration. The expected attorney’s fees and expert testimony for the named Employee Plaintiffs

only could easily exceed $200,000.114 The discrepancy between costs and anticipated recovery is

excessive given the circumstances.               Thus, Employee Plaintiffs’ arbitration agreement is

substantively unconscionable and invalid. However, if VC Defendants offer to pay all arbitration

costs, Employee Plaintiffs concede the excessive cost argument (only).115

                  (iii)The separate Arbitration Policy and arbitration clause included within
                       the Tuition Agreement are substantively unconscionable because the fee-
                       splitting provisions pervert the AAA rules.

         While VC Defendants claim to follow AAA at first, the switcheroo is, as typical, in the

fine print.     The separate Arbitration Policy and the arbitration clause within the Tuition

Agreement116 fail to preserve the Student Plaintiffs’ substantive rights and remedies since they

state that “the parties shall pay, respectively, any expenses incurred as American Arbitration fees,

administrative fees, mediation fees, hearing fees, and postponement/cancellation fees in

accordance with the rules and procedures adopted by the American Arbitration Association.”117

This provision is contradictory and at odds with the AAA rules, which requires the business to

bear the expenses of the arbitration beyond the claimant’s initial filing fee when arbitration is




113
    These amounts assume 350 claimants, 350 arbitrators, no arbitrator compensation, and zero expenses.
114
    There is no provision in the AAA rules allowing claimants in separate arbitration proceedings to share discovery
costs.
115
    Employee Plaintiffs will pay the initial filing fee as required under AAA rules.
116
    Student Plaintiffs’ Karlene Carpenter and Anita Trevino do not have these arbitration clauses in their Tuition
Agreement. See Document 7-1, pages 32-41 and 43-50.
117
    See e.g. Document 7-1, at page 5. (emphasis added).

                                                         23
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 24 of 30 PageID #: 414



pursuant to a consumer-promulgated arbitration policy.118 So, looking back at the Charts 1, 2, or

3, the amount for an individual arbitration alone is $3,900 before considering attorney’s fees or

other “expenses.” So, Defendants, knowing the bulk of their target students are struggling or

taking out loans to even enroll in a few classes, crafted a fine-print alteration of AAA rules to make

arbitration more expensive than many of the individual claims. This was no accident—it was an

intentional perversion of AAA rules to make arbitration too onerous. Self-annointed immunity

through contract unconscionability is, itself, unconsionable.

        These provisions render the arbitration agreement(s) substantively unconscionable.119 The

court should examine the conscionability of a fee-splitting provision on a case-by-case basis.120

Given the circumstances, the fee-splitting provisions are unconscionable. Again, if VC Defendants

offer to pay all arbitration costs for both sides, Student Plaintiffs concede the fee-splitting

provision argument (only).121

                 (iv) The separate Arbitration Policy and arbitration clause included within
                      the Tuition Agreement are substantively unconscionable because the
                      agreements are one-sided.

        A contract is unconscionable if “given the parties’ general commercial background and the

commercial needs of the particular trade or case, the clause involved is so one-sided that it is

unconscionable under the circumstances existing when the parties made the contract.”122 Here,

Student Plaintiffs’ Tuition Agreement states, “[i]n any legal action permitted by this Contract or

arbitration between the parties arising out of this Contract and the subject matter contained herein,

the College, if it prevails, shall be entitled to recover its reasonable attorneys’ fees in addition to



118
    See Exhibit 11, AAA’s Consumer Arbitration Expenses.
119
    Ferguson v. Countrywide Credit Indus., 298 F.3d 778, 785-86 (9th Cir.2002) (fee-allocation scheme requiring
employee to split arbitrator’s fees with employer renders arbitration agreement substantively unconscionable).
120
    Faber v. Menard, Inc., 367 F.3d 1048, 1053 (8th Cir.2004) (fee-shifting provisions reviewed case-by-case).
121
    Student Plaintiffs will pay the initial filing fee as required under AAA rules.
122
    In re Poly-America, L.P., 262 S.W.3d 337, 348 (Tex. 2008). (emphasis added).

                                                       24
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 25 of 30 PageID #: 415



any other relief to which it may be entitled or awarded.”123 According to this clause, each Student

Plaintiff would be (assuming the College prevails) ‘on the hook’ for the entire costs in Charts 1,

2, or 3, their own attorney’s fees, the College’s attorney’s fees (which undoubtedly is in the tens

of thousands of dollars), the arbitrator’s travel expenses, and any additional arbitration costs.124

Thus, the fee-shifting provision clause is one-sided because it requires the Student Plaintiff to pay

the College exorbitant sums if the College prevails, but does not require the College to pay the

Student Plaintiff if the Student Plaintiff prevails.125 And again, VC Defendants crafted this

perversion of AAA rules knowing that the bulk of students were either on financial aid, or

otherwise in a financial position that precluded an ability to pay for arbitration.

         Moreover, the ‘prevailing-party clause’ is confusing – what does ‘prevail’ mean? Or, what

if the College ‘prevails’ on one of the Student Plaintiffs’ many arbitration claims, but does not

prevail on the others? Will the Student Plaintiff be required to pay for all of the College’s

reasonable attorneys’ fees? Or, will the attorney’s expenses be limited to the work performed on

the ‘prevailed’ claim(s)? These uncertainties create a vastly one-sided provision that should be

read against the scrivener, VC Defendants. A party to a contract has a right to know the answers

to these questions – however, Student Plaintiffs were unable to review or negotiate the provision,

which itself is too vague to understand.126 Thus, the arbitration agreements are unenforceable.




123
    Document 7-1, at page 8. (emphasis added).
124
    See supra Charts 1, 2, and 3. Indeed, this number could easily exceed $25,000 per individual arbitration.
125
    Indeed, an Eastern District of Texas court found a similar provision unconscionable. See generally Lott v.
Buccaneers Satellite Inc., No. 9:11CV173, 2012 U.S. Dist. LEXIS 198328, at *9 (E.D. Tex. Aug. 10, 2012) (holding
a provision requiring the non-prevailing party to pay for the prevailing party’s arbitration costs is unconscionable).
126
    Again, Student Plaintiffs did not see the clause. See Exhibits 2-5, Student Plaintiffs’ Sworn Affidavits. Frankly,
the only one who “agreed” to all of this was Mr. Ochoa or similar VC Defendant employees, who did see these
provisions.

                                                         25
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 26 of 30 PageID #: 416



         Alternatively, if the Court finds the arbitration clause within the Tuition Agreement to be

enforceable, Student Plaintiffs ask the Court to sever the provisions on attorney’s fees and costs.127

Indeed, Texas courts are authorized to sever an illegal or an unenforceable provision from a

contract and enforce the remainder of the contract.128 Here, the provisions on attorney’s fees and

costs are unenforceable and should be severed from the Tuition Agreement(s).

         (c) Assuming, arguendo, the Court compels Student Plaintiffs to arbitration, Student
             Plaintiffs request the Court to consolidate the arbitrations into one arbitration.

         The availability of class or collective arbitration involves a foundational question of

arbitrability: whether the potential parties to the arbitration agreed to arbitrate.129 “Determining

whether the agreement reflects the parties’ consent to class or collective arbitration requires the

decisionmaker to determine whether the parties agreed to arbitrate those disputes as well. And that

is a gateway matter for the court to decide.”130

         For the reasons set forth in this response, the Court should determine that the Student

Plaintiffs did not agree to any arbitration agreement, and certainly did not waive their right to

consolidated arbitration.131 This is particularly true here, at the summary dismissal stage, where

Defendants fail to adduce sufficient evidence to comply with Texas law and this Court’s Thick

precedent. But if the Court grants VC Defendants’ motion to compel arbitration and enforces the

consolidated-arbitration waiver, then Student Plaintiffs and absent class members subject to the



127
    See Spinetti v. Service Corp., 324 F.3d 212, 214 (3d Cir.2003) (court severed provisions on attorney fees and
arbitration costs); Morrison v. Circuit City Stores, 177 F.3d 634, 677 (7th Cir.1999) (court severed cost-splitting
provision).
128
    See Hoover Slovacek LLP v. Walton, 206 S.W.3d 557, 565 (Tex. 2006); Williams v. Williams, 569 S.W.2d 867,
871 (Tex. 1978); Carter, 362 F.3d 294 at 300 (the Fifth Circuit severed the fees and costs’ provision within the
arbitration agreement because it imposed prohibitive costs on the plaintiff).
129
    Herrington v. Waterstone Mortg. Corp., 907 F.3d 502, 507-08 (7th Cir. 2018) (citing John Wiley & Sons, 376
U.S. at 546-47 and Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 68-69, 130 S. Ct. 2772, 177 L. Ed. 2d 403).
130
    Herrington, 907 F.3d at 508-09 (citing Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287, 297, 130 S. Ct.
2847, 177 L. Ed. 2d 567 (2010) (explaining that a court may order arbitration of a dispute "only where the court is
satisfied that the parties agreed to arbitrate that dispute.").
131
    The consolidated-arbitration provision is not bolded, highlighted, or in capital letters. Document 7-1, at page 5.

                                                         26
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 27 of 30 PageID #: 417



arbitration provision must pursue their claims against VC Defendants through individual

arbitration proceedings. As stated in this response, the costs of the individual arbitrations will cost

(at least) $25,000 per individual.132 Thus, enforcement of the arbitration clause here would prevent

Student Plaintiffs from effectively vindicating their rights, and VC Defendants’ one-sided

perversion of AAA rules exact their intended toll—virtual immunity for the VC Defendants.

         If the Court finds the arbitration agreement(s) valid and enforceable, Student Plaintiffs ask

the Court to sever the consolidated-arbitration waiver, and compel all Student Plaintiffs to one

consolidated arbitration proceeding.

         For the reasons outlined above, Employee Plaintiffs request the Court the same.

      4. Alternatively, Student Plaintiffs ask the Court to compel Student Plaintiffs’ claims
         against Defendants Education Corporation of America, Virginia College, LLC and
         their affiliates to arbitration, but maintain Student Plaintiffs’ class action claims
         against Defendants Willis Stein & Partners, LLC, Monroe Capital, LLC, Stuart C.
         Reed, Avy Howard Stein, Theodore Koenig, Jackie Baumann, and Erin Shea.

         First, Student Plaintiffs and Employees respectfully submit these agreements are

unenforceable and the Court’s inquiry should end there. However, if the Court rejects the attached

evidence and finds otherwise, they respectfully submit another issue with VC Defendants’ blanket

request for summary dismissal of this entire case—namely, non-signatory strangers to a contract

cannot seek benefits from it, particularly when the contract purports to reject third-party

beneficiaries. The court cannot require a party to arbitrate a dispute unless the party has entered

into a valid contractual agreement to do so.133 Indeed, the Fifth Circuit has “consistently held that

where parties have not signed an arbitration agreement, they cannot be compelled to arbitrate.”134




132
    See supra footnote 124.
133
    Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002); First Options, 514 U.S. at 943.
134
    The Rice Co. (Suisse), S.A. v. Precious Flowers Ltd., 523 F. 3d 528, 537 (5th Cir. 2008).

                                                        27
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 28 of 30 PageID #: 418



Here, the parties to the contract are limited to the individual Student Plaintiff and the School135

listed on each contract. Thus, the following defendants are not a party to any agreement: (1) Willis

Stein & Partners, LLC, (2) Monroe Capital, LLC, (3) Stuart C. Reed136, (4) Avy Howard Stein, (5)

Theodore Koenig, (6) Jackie Baumann, and (7) Erin Shea.137

         Courts have found a nonsignatory to a contract can compel arbitration in limited

situations.138 For example, a nonsignatory may compel arbitration if the nonsignatory is a third-

party beneficiary.139 However, “[w]ho is actually bound by an arbitration agreement is a function

of the intent of the parties, as expressed in the terms of the agreement.”140 Here, the Tuition

Agreement provides:

         19.      NO THIRD PARTY BENEFICIARIES: The terms and provisions of this
                  Contract are intended solely for the benefit of each party hereto and their
                  respective successors or permitted assigns, and it is not the intention of the
                  parties hereto to confer any third-party beneficiary rights upon any other
                  person or entity.141

The express terms of the Tuition Agreement solidify the parties to the Tuition Agreement do not

include any “person or entity” other than those explicitly stated in the Tuition Agreement.

Therefore, if the Court compels Student Plaintiffs to arbitration, Student Plaintiffs request the court

to maintain Student Plaintiffs’ causes of action against those parties not named in the Tuition

Agreement. To do so otherwise ignores the very contract VC Defendants urge this Court to

embrace and enforce.



135
    The school includes the named institution in the contract, Education Corporation of America, and Virginia
College, LLC.
136
    Stuart Reed is included in “VC Defendants”. Thus, Plaintiffs request the Court to deny Stuart Reed’s request to
arbitration if the Court decides to find the arbitration agreement(s) are valid and enforceable.
137
    See Document 5.
138
    Todd v. Steamship Mut. Underwriting Ass’n (Bermuda) Ltd v. Carlisle, 601 F.3d 329, 333-34 (5th Cir.2010).
139
    See Jones v. Singing River Health Servs. Found., 674 F. App'x 382, 385 (5th Cir. 2017); Lawson v. Life of the S.
Ins., 648 F.3d 1166, 1171 (11th Cir.2011).
140
    Id. at 538 (quoting Bridas S.A.P.I.C. v. Gov’t of Turkmenistan, 345 F.3d, 355 (5th Cir. 2003). (emphasis added).
141
    Document 7-1, at page 8.

                                                         28
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 29 of 30 PageID #: 419



        Regardless, VC Defendants request this Court to strike Plaintiffs’ Class Action Claims.142

Again, this motion is brought by three named defendants: (1) Education Corporation of America,

(2) Virginia College, LLC, and (3) Stuart Reed. If the Court compels Student Plaintiffs to

arbitration, Student Plaintiffs request the court to maintain Student Plaintiffs’ class-action claims

against: (1) Willis Stein & Partners, LLC, (2) Monroe Capital, LLC, (3) Stuart C. Reed, (4) Avy

Howard Stein, (5) Theodore Koenig, (6) Jackie Baumann, and (7) Erin Shea.

        For the reasons outlined above, Employee Plaintiffs request the Court the same.

                                               C. CONCLUSION

        For the reasons stated herein, Plaintiffs respectfully request the Court to deny VC

Defendants’ motion to compel arbitration and request to strike Plaintiffs’ class action claims.

Alternatively, Plaintiffs respectfully request the Court to compel claims against Defendants ECA

and Virginia College, LLC to one consolidated arbitration proceeding.




142
   Document 7-7. This broad request would strike claims against parties (1) not named in this motion and (2) not
privy to any contract with any Plaintiff.

                                                        29
Case 1:18-cv-00621-MAC Document 12 Filed 03/07/19 Page 30 of 30 PageID #: 420



                                              Respectfully submitted,
                                              THE FERGUSON LAW FIRM, LLP

                                              /s/ Mark C. Sparks
                                              Mark Sparks
                                              Texas Bar No. 24000273
                                              mark@thefergusonlawfirm.com
                                              Timothy M. Ferguson
                                              Texas Bar No. 24099479
                                              tferguson@thefergusonlawfirm.com
                                              350 Pine Street, Suite 1440
                                              Beaumont, Texas 77701
                                              (409) 832-9700 Phone
                                              (409) 832-9708 Fax
                                              and:
                                              BAILEY REYES, PLLC

                                              Christopher A. Bailey
                                              Texas Bar No. 24104549
                                              chris@baileyreyes.com
                                              Julliana Reyes
                                              Texas Bar No. 24103899
                                              julie@baileyreyes.com
                                              470 Orleans Street, Suite 950
                                              Beaumont, Texas 77701
                                              (409) 239-0123 Phone
                                              (409) 895-2363 Fax



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of March, 2019 a true and correct copy of the foregoing
instrument was electronically filed using the authorized ECF system and served on all parties
and/or the attorney(s) of record all parties who are registered users of the ECF system, pursuant to
the Federal Rules of Civil Procedure and the Local Civil Rules of this District.


                                              /s/Mark C. Sparks
                                              Mark C. Sparks




                                                 30
